Citation Nr: 1722078	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  13-00 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to August 19, 2016. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1967 to October 1969.  He had service in the Republic of Vietnam from January 1969 to October 1969 and received medals and awards including the Bronze Star Medal with "V" Device and the Army Commendation Medal with "V" Device.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  A subsequent September 2016 rating decision established entitlement to a TDIU and assigned an effective date from August 19, 2016.  The issue of entitlement to an earlier effective date was continued on appeal.


FINDING OF FACT

The Veteran's service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation since August 4, 2010.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met effective from August 4, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16(b) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

TDIU

A total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Rating boards are to refer to the Director of the Compensation Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements.  38 C.F.R. § 4.16(b) (2016).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a) (2016).  A Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2016).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating alone is a recognition that the impairment makes it difficult to obtain/keep employment. The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  TDIU is to be awarded based on the judgment of the rating agency.  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

The pertinent evidence of record shows that service connection is established in this case for posttraumatic stress disorder (PTSD) (70 percent from August 4, 2010); prostate cancer (60 percent from November 1, 2016); tinnitus (10 percent from May 30, 2007); and bilateral hearing loss (0 percent from May 30, 2007).  Combined service-connected disability ratings were assigned as 60 percent from May 30, 2007; 70 percent from August 4, 2010; 100 percent from May 27, 2014 (based on active treatment for prostate cancer); and 90 percent from November 1, 2016.  A TDIU has been assigned effective from August 19, 2016.  Special monthly compensation (S-1) is also awarded effective from May 27, 2014.

An October 2007 VA examination included a diagnosis of chronic, moderate, PTSD.  It was noted the Veteran was employed fulltime as a car salesman and that he had lost no time from work during the previous 12-month period.  It was noted that he reported having worked excessively for many years and may have used his work as a way to distract himself from his PTSD symptoms.  A November 2007 rating decision established service connection for PTSD and assigned a 50 percent rating.  

VA treatment records dated from September 2009 to July 2010 show the Veteran attended PTSD group sessions and was maintaining active involvement in outpatient treatment.  A September 2008 note reported that the Veteran lost his job after getting angry with another employee and threatened his life.  The examiner's clinical impression was that he was stable, anxious, and depressed.  A June 2009 report noted the group focused on issues including vocational concerns, but provided no information specific to the Veteran.

On August 4, 2010, the Veteran submitted correspondence to VA requesting entitlement to an increased rating for his PTSD.  He asserted that the disorder had increased in severity.  

A September 2010 VA examination included diagnoses of chronic, moderate to severe, PTSD and alcohol dependence with reports of using alcohol to cope with PTSD.  It was noted that the Veteran had worked selling cars after working 40 years in the grocery store industry, but he was asked to leave his employment about two years earlier after he threatened a co-worker.  The examiner found that the Veteran did not have a total occupational and social impairment due to his PTSD signs and symptoms, but that his PTSD signs and symptoms resulted in deficiencies in the areas of judgment, thinking, family relationships, work, mood, or school.  The Veteran reported feeling angry and irritable most of the time.

The Veteran's application for a TDIU was received by VA on March 18, 2011.  He asserted that his PTSD prevented him from securing or following any substantially gainful occupation.  He reported that he had worked as a food store district manager until August 2005 and that he had last worked as a car salesman in August 2008.  He noted he had completed high school with no other education or training.  

A May 2011 VA examination provided diagnoses of chronic PTSD with depressive features and alcohol dependence.  It was noted that the Veteran had not participated in individual mental health treatment since his last examination and that self-reported symptoms and impairments could not be corroborated with information from his mental health records.  The examiner noted that the Veteran stated he had been "black balled" from employment with other car dealerships because of a prior incident, but found that while he might have difficulty finding another car sales job in his community his PTSD did not seem severe enough to keep him from being able to obtain or maintain any type of work.  It was noted his PTSD symptoms might cause moderate problems in occupational functioning, but were not severe enough to cause a total occupational impairment and he was not considered unemployable solely due to the effects of PTSD.  The examiner stated he would likely be able to function in a position in which he was his own boss, worked alone, or was not subject to oversight or correction by another individual.  

A May 2011 VA general medical examination noted the Veteran sustained a work-related back injury in 2005 while unloading a truck.  The examiner provided a diagnosis of degenerative disc disease of the lumbar spine and found that the disorder would prevent physical but not sedentary labor.  

Statements provided in support of the Veteran's claims noted problems he had with employment and dealing with anger.  In a January 2013 statement the Veteran's former supervisor, R.L.C., described the Veteran's demeanor during his prior employment and an incident in which he had threaten to shoot a co-worker.  

A February 2016 VA examination noted the Veteran had completed radiation treatment for prostate cancer in January 2015.  The examiner found that the disorder did not impact his ability to work.  In a subsequent statement the Veteran described having continued bladder problems and having to wear absorbent materials to avoid leakage.  

An August 2016 VA examination provided diagnoses of chronic PTSD and alcohol use disorder.  The examiner found the Veteran's PTSD was best described as an occupational and social impairment with reduced reliability and productivity.  It was noted that the Veteran was last employed as a car salesman around 2008 and described his PTSD symptoms as moderate/moderately severe.  The examiner stated that if he were currently employed, he would likely experience problems interacting effectively with supervisors, co-workers, and customers due to irritability/low frustration tolerance and tendency to isolate and episodic anxiety in response to unexpected noises.  It was further noted that he could probably function adequately if allowed to work fairly independently in an uncrowded environment and that he might be less reactive if he worked around others who were prone to being more empathic and understanding.  

Based upon the increased rating granted in this decision, the Veteran met the schedular criteria for a TDIU rating effective August 4, 2010.  See 38 C.F.R. § 4.16(a).  The overall evidence is persuasive that he has not worked since August 2008 and that he has experienced occupational impairments due to his service-connected disabilities since August 4, 2010, the date he met the schedular criteria for a TDIU.  Although the May 2011 and August 2016 VA examiners, in essence, found he was not considered unemployable solely due to the effects of PTSD, they indicated he would be likely be able to function only in positions in which he was his own boss, worked alone/ fairly independently in an uncrowded environment, or was not subject to oversight or correction by another individual.  

The Veteran has a high school education and prior work experience in grocery store management and car sales.  He has received no other education or training and the evidence clearly demonstrates that his service-connected PTSD has increased in severity since his initial evaluation in October 2007.  Although the May 2011 and August 2016 VA examiners stated their beliefs that the Veteran could work as his own boss or alone in a controlled environment, the Board finds this type of work is not availing to the Veteran with a high school education and prior work experience either managing others in a retail grocery store or working with customers in automotive sales.  

Consideration has been given the Veteran's claim that he has not worked since August 2008.  VA regulations provide that an earlier effective date may be assigned when it is factually ascertainable that an increase in disability occurred and the claim for increase was received within one year from that date.  See 38 C.F.R. § 3.400(o)(2) (2016).  Additionally, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled and that all cases are to be referred for extra-schedular consideration when a Veteran unemployable by reason of service-connected disabilities fails to meet the percentage requirements.  See 38 C.F.R. § 4.16(b).  


However, there is no factually ascertainable evidence in this case demonstrating that the Veteran's PTSD increased prior to August 4, 2010.  There is also no evidence that  he was unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities prior to that date.  The Veteran has not specifically raised the matter of an extra-schedular rating and the available evidence does not present any exceptional or unusual circumstances.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  As such, entitlement to a TDIU effective from August 4, 2010, but no earlier, is warranted.


ORDER

Entitlement to a TDIU effective from August 4, 2010, is granted, subject to the regulations governing the payment of monetary awards.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


